        Case 1:19-cv-00810-RBW Document 107 Filed 12/18/19 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
ELECTRONIC PRIVACY INFORMATION )
CENTER,                                 )
                                        )
                  Plaintiff,            )
                                        )
      v.                                )    Civil Action No. 19-810 (RBW)
                                        )
UNITED STATES DEPARTMENT OF             )
JUSTICE,                                )
                                        )
                  Defendant.            )
_______________________________________)
                                        )
JASON LEOPOLD and                       )
BUZZFEED, INC.,                         )
                                        )
                  Plaintiffs,           )
                                        )
      v.                                )    Civil Action No. 19-957 (RBW)
                                        )
UNITED STATES DEPARTMENT OF             )
JUSTICE, et al.,                        )
                                        )
                  Defendants.           )
_______________________________________)


       In accordance with the oral rulings issued by the Court at the status conference on

December 18, 2019, it is hereby

       ORDERED that the plaintiffs’ request that the Court order the United States Department

of Justice (the “Department”) to reprocess the report regarding Special Counsel Robert Mueller’s

investigation into Russian interference in the 2016 United States presidential election (the

“Mueller Report”), raised in the Plaintiffs’ Status Report, Elec. Privacy Info. Ctr. v. U.S. Dep’t
          Case 1:19-cv-00810-RBW Document 107 Filed 12/18/19 Page 2 of 2



of Justice, Civ. Action No. 19-810, ECF No. 103, and the Plaintiffs’ Status Report, Leopold v.

U.S. Dep’t of Justice, Civ. Action No. 19-957, ECF No. 27, is DENIED.1

        SO ORDERED this 18th day of December, 2019.


                                                                     REGGIE B. WALTON
                                                                     United States District Judge




1
  At the December 18, 2019 status conference, the Department represented that it would reevaluate whether
reprocessing of the Mueller Report is appropriate once a determination has been made about whether the defendant
in United States v. Roger J. Stone, Jr., Crim. Action No. 19-18, a matter pending before another member of this
Court, will file a notice of appeal.

                                                        2
